                                                                             Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION


ROBERT SMITH,

      Plaintiff,

v.                                              CASE NO. 4:19cv514-MCR-CAS

OKEECHOBEE SCHOOL
FOR BOYS, et al.,

     Defendants.
____________________________/

                                     ORDER

      This cause comes on for consideration on the Magistrate Judge’s Amended

Report and Recommendation dated February 27, 2020. ECF No. 9. Plaintiff has been

furnished a copy of the Report and Recommendation and has been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of Plaintiff’s timely filed objections.

ECF No. 11.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.
                                                                            Page 2 of 2

       Accordingly, it is now ORDERED as follows:

       1.     The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.

       2.     This action is DISMISSED without prejudice under 28 U.S.C.

§ 1915(g).

       3.     Plaintiff’s request to proceed in forma pauperis, ECF No. 6, is DENIED.

       4.     Plaintiff’s request for extension of time to file an amended complaint,

ECF No. 8, is DENIED.

       5.     The clerk is directed to close the case file.

       DONE AND ORDERED this 19th day of March 2020.




                                           s/   M. Casey Rodgers
                                         M. CASEY RODGERS
                                         UNITED STATES DISTRICT JUDGE




Case No. 4:19cv514-MCR-CAS
